Koontz, C.J.,
dissenting.
I respectfully dissent from the majority in this case.
The commission found that Mrs. Barnett suffered permanent irreversible brain damage which rendered her permanently unemployable and the majority agrees that this finding is clearly supported by the record. The majority then holds that Code § 65.1-56(18), which provides in pertinent part: “an injury to the brain resulting in incurable imbecility . . . shall constitute total and permanent incapacity . . .” is unambiguous and refers to one with an I.Q. between 25 and 49.
“Imbecility” is not defined in the statute. Its clear meaning, somehow derived from the medical-evidence, is that while this term is used in the medical profession, has not been used for twenty to twenty-five years, is of historic interest only, when it was used in the medical profession, it characterized one with an I.Q. between 25 and 49. The reasoning then goes that because Mrs. Barnett’s I.Q. did not fall within this precise range, she is to be denied compensation because her brain injury does not meet the statutory definition of compensable brain injury. This patently unfair result is reached by what the majority perceives as interpreting the unambiguous language of the statute and carefully declining to “rewrite” it. I agree that where “the language of the statute is plain and unambiguous and its meaning perfectly clear and definite, effect must be given to it regardless of what courts think of its wisdom or policy.” Temple v. City of Petersburg, 182 Va. at 423, 29 S.E.2d at 358. Such is simply not the case here.
*557I believe the term “incurable imbecility” is ambiguous and accordingly we must look to the legislative intent in the use of that term. I believe that intent is found in the humane purpose of the entire Workers’ Compensation Act and the legislative history of this particular section.
The 1969 Report of the Virginia Advisory Legislative Council to the Governor and the General Assembly of Virginia contained the following: “We are recommending that the limitation on the duration of medical benefits be removed in the case of injury to the brain or spinal cord.” A 1970 amendment to the legislation carrying out this recommendation inserted the language “an injury to the brain resulting in incurable imbecility.” (Journal of the Senate, page 1039, March 1970). It seems clear that the intent of this amendment was to remove the durational limitations for compensable brain injuries which are so severe and irreversible as to be the functional equivalent of one permanently unemployable such as the commonly accepted limitations of an “imbecile.”
The medical experts in this case agree that historically one characterized with an I.Q. of 0 to 19 was classified an “idiot.” Partly because one falling so low on the I.Q. testing scale would be so limited that the accuracy of the test itself would necessarily come into question, the medical experts also agree that currently one receiving an I.Q. score of below 69 is merely now classified as mentally retarded. Nevertheless, if the reasoning of the majority is followed to its logical conclusion, had Mrs. Barnett’s I.Q. score fallen below 25 or within the historic classification of an “idiot,” she would not fit into the required definition of an “imbecile” and be denied compensation. I cannot attribute such an unreasonable result to an intent of the legislature.
Finally, I do not agree with the distinction the majority finds between this case and Chrisley. The Chrisley Court took a functional approach in construing the statute and found that a “loss of both legs” was equivalent to the loss of use of both legs. Chrisley, 195 Va. at 856, 80 S.E.2d at 541. The Court also held that the ability of the injured employee to engage in gainful employment is a proper consideration in this determination. Id. at 857, 860, 80 S.E.2d at 541. I would apply such a functional standard in this case and find that Mrs. Barnett is entitled to be compensated without limitation according to Code § 65.1-54 because she suffered permanent irreversible brain injury which resulted in her be*558ing permanently unemployable in any meaningful gainful employment.
In so doing, I would avoid the necessity of requiring that Mrs. Barnett be compensated only if she could establish that she had been rendered an “imbecile” based on an outdated medical standard covered with the dust of disuse over the past twenty to twenty-five years and continue the well established humane purposes of the Act I think intended by our legislature.